Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 16, 2019

The Court of Appeals hereby passes the following order:

A20D0087. LARRY ANTHONY II v. THE STATE.

      Larry Anthony II was found guilty of speeding and was sentenced on March
1, 2019. He filed a direct appeal from the judgment, but this Court dismissed the
appeal as untimely on September 19, 2019. See Case No. A20A0325. The next day,
September 20, Anthony filed this discretionary application from an August 20, 2019
trial court order modifying his suspended sentence. However, we lack jurisdiction.
      The trial court’s ruling here may be appealed directly. See, e. g., Walker-
Madden v. State, 301 Ga. 744 (804 SE2d 8) (2017). Ordinarily, when a party applies
for discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). However, to fall within this general rule the application must be
filed within 30 days of entry of the order or judgment to be appealed. See OCGA §
5-6-35 (d), (j). Here, Anthony filed this application 31 days after entry of the order
modifying his sentence. The application is therefore untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  10/16/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.